DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 2/6/2019 and 8/14/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendriks et al (US 2008/0231966 A1).
.
Claim(s) 1, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-0835108 - Translation).

Regarding claim 15, Kim discloses said camera comprising an infrared filter located between the master lens and the photosensor (page 4, section [74], Figure 4, “OF”).

Allowable Subject Matter
Claims 2-6, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 2-6: a lens system as claimed, specifically wherein the optical actuator comprises: a substrate at least partially composed of a clear material; the aperture stop; a flexible optical element attached to the substrate; and one or more actuator components configured to change a shape of the flexible optical element to provide the one or more optical functionalities for the camera.
The prior art fails to teach a combination of all the claimed features as presented in claim 7: a lens system as claimed, specifically wherein the master lens includes five lens elements with refractive power.
The prior art fails to teach a combination of all the claimed features as presented in claim 8: a lens system as claimed, specifically wherein diameter of an entrance pupil of the aperture stop is within a range of 1.37 millimeters to 1.47 millimeters.
The prior art fails to teach a combination of all the claimed features as presented in claim 9: a lens system as claimed, specifically wherein X-Y dimensions of the optical actuator are within a range of 3.5 millimeters to 5.0 millimeters, and wherein thickness on the optical axis of the optical actuator is within a range of 1.9 to 2.1 mm.

The prior art fails to teach a combination of all the claimed features as presented in claim 11: a lens system as claimed, specifically wherein focal length f of the lens system is within a range of 2.8 millimeters to 2.9 millimeters.
The prior art fails to teach a combination of all the claimed features as presented in claim 12: a lens system as claimed, specifically wherein focal ratio of the lens system is within a range of 1.9 to 2.1 millimeters.
The prior art fails to teach a combination of all the claimed features as presented in claim 13: a lens system as claimed, specifically wherein diameters of a first, second, and third lens elements on the object side of the master lens are larger than diameter of an entrance pupil of the aperture stop to reduce or eliminate mechanical vignetting in the lens system.
The prior art fails to teach a combination of all the claimed features as presented in claims 16 and 17: a camera as claimed, specifically wherein the optical actuator comprises: a substrate composed of a clear material; the aperture stop; a flexible optical element attached to the substrate; and one or more actuator components configured to change a shape of the flexible optical element to provide the one or more optical functionalities for the camera.
The prior art fails to teach a combination of all the claimed features as presented in claim 18: a camera as claimed, specifically wherein total track length of the camera is within a range of 3.9 millimeters to 5.1 millimeters, diameter of the entrance pupil of the 
The prior art fails to teach a combination of all the claimed features as presented in claim 20: a device as claimed, specifically wherein the optical actuator comprises: a substrate composed of a clear material; the aperture stop; a flexible optical element attached to the substrate; and one or more actuator components configured to change a shape of the flexible optical element to provide the one or more optical functionalities for the camera; wherein the aperture stop is located on a surface of the substrate and between the substrate and the flexible optical element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 16, 2021